Title: From James Madison to Edmund Randolph, 28 January 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir,
Philada. 28th. Jany. 1783.
Notwithstanding the precariousness of the passage over the Susquehanna your favor of the 15th. inst. was duly recd. yesterday. I will mention to Mr. J. your apology for the failure of the remittance, but if I mistake not it will be very little necessary, he having settled the affair of Mr. H. in a way that does not require the payment in question.
The revival of Committees could be a ticklish experiment, and I concieve not admissible but in the last necessity. Would not the circulation of a free & well informed gazette sufficiently counteract the malignant rumours wch. require some antidote? The preparation & circulation of such a paper wd. be a much more easy & œconomical task, than the services which the other expedient would impose if extended throughout the Country, besides that it would produce other useful effects & be liable to no objections. The state of darkness in which the people are left in Va. by the want of a diffusion of intelligence is I find a subject of complaint.
Yesterday was imployed in agitating the expediency of a proposition declaring it to be the “opinion of Congress that the establishment of genl funds is essential for doing complete justice to the Creditors of the U.S. for restoring public credit, & for providing for the exigences of the war.” The subject was brought on by the Memorial from the army. Such of the Virga. Delegates as concur in this opinion are put in a delicate situation by the preamble to the late repeal of the impost. Persuaded as I am however of the truth of the proposition, & believing as I do that with the same knowledge of facts which my station commands, my Constituents would never have passed that act, and would now rescind it, my assent will be hazarded. For many reasons which I have not time to explain in cypher it is my decided opinion that unless such funds be established, the foundations of our Independence will be laid in injustice & dishonor, and that the advantages of the Revolution dependent on the fœderal compact will be of short duration.
We yesterday laid before Congress sundry papers transmitted by the Govr. The light in which the protest of inability to pay the annual requisition, compared with the repeal of the Impost law placed Virga. did not you may be sure escape observation.
Penna. continues to be visited by the consequences of her patronage of Vermont. A Petition from the inhabitants of territory lately in dispute between her & Virga. was yesterday read in Congs. complaining among other grievances of the interdict agst. even consultations on the subject of a new State within the limits of the former; and praying for the sanction of Congress to their independence, & for an admission into the Union.
Mr. J——on left us on Sunday morning for Baltimore where he is to embark on a French frigate. Col: Bland had arrived at the date of my last. Mr. Lee arrived on Sunday. We hear nothing of Mr. Mercer more than that he may be soon expected.
The only despaches recd. since my last from abroad, are those from Mr. Adams containing copies of the Treaty of Amity & commerce with the U. Provinces & a convention relative to recaptures. They are expressed in two columns one Dutch & the other American, the former signed by the Dutch Plenipos. & the latter by Mr. Adams. The language of the American column is obscure, abounding in foreign idioms & new coined words, with bad grammar & mispellings. They have been ratified & will as soon as possible be proclaimed. It became a question in Congress on which intelligent members were divided whether both columns or the American only ought to be inserted in the act of ratification. The former mode will be pursued. If yr. Library or your recollection can decide the point, favor me with the information.
